UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-7159


JOHN CHRISTOPHER GREEN,

                Petitioner - Appellant,

          v.

ROBERT JONES,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Louise W. Flanagan,
Chief District Judge. (5:10-hc-02195-FL)


Submitted:   November 3, 2011             Decided:   November 15, 2011


Before KING, GREGORY, and DAVIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


John Christopher Green, Appellant         Pro Se.       Clarence Joe
DelForge, III, Assistant Attorney         General,    Raleigh, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              John Christopher Green seeks to appeal the district

court’s order dismissing as untimely his 28 U.S.C. § 2254 (2006)

petition.      The order is not appealable unless a circuit justice

or    judge   issues      a    certificate        of    appealability.           28    U.S.C.

§ 2253(c)(1)(A) (2006).               A certificate of appealability will not

issue     absent     “a       substantial      showing         of     the     denial   of   a

constitutional right.”            28 U.S.C. § 2253(c)(2) (2006).                   When the

district court denies relief on the merits, a prisoner satisfies

this    standard     by    demonstrating          that    reasonable         jurists    would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                 Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El      v.    Cockrell,        537      U.S.   322,   336-38

(2003).       When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                               Slack,

529 U.S. at 484-85.             We have independently reviewed the record

and conclude       that       Green    has    not      made    the    requisite    showing.

Accordingly,        we     deny       the     motion          for    a      certificate     of

appealability and dismiss the appeal.                           We dispense with oral

argument because the facts and legal contentions are adequately




                                              2
presented in the materials before the court and argument would

not aid the decisional process.

                                                     DISMISSED




                                  3